Citation Nr: 0216475	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  97-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for pulmonary 
tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to February 1981.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina which denied 
the veteran's petition to reopen a claim of entitlement to 
service connection for PTB.  In April 1998, the Board 
remanded the case for additional development of the evidence.  
It is now back before the Board for appellate review.  The 
veteran has relocated, and his claims file is currently under 
the jurisdiction of the Reno, Nevada RO.


FINDINGS OF FACT

1. In April 1993, the Board denied service connection for 
tuberculosis based on a finding that such disability was not 
shown by the record.

2.  Evidence received since the April 1993 Board decision 
does not tend to show the presence of current tuberculosis 
disability, does not bear directly and substantially upon the 
matter at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since an April 1993 Board decision denying 
service connection for tuberculosis is not new and material, 
and such claim may not be reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (effective for claims 
filed prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

The veteran was notified, via April 1993 Board decision, RO 
rating decision in December 1996, statement of the case in 
January 1997, and SSOC's in December 1997 and April 2002, why 
his claim has been denied.  He was advised of what was needed 
to establish entitlement to the benefit sought and what the 
evidence of record showed.  In a statement received in June 
2001, he informed VA that he had no additional evidence to 
submit.  In September 2001 he was informed of the enactment 
of the VCAA.  

The RO has obtained the veteran's service treatment records.  
He has not identified any pertinent medical records that are 
available and outstanding.  Pursuant to the Board's April 
1993 remand, he was asked to provide certain specific dates 
of treatment for pulmonary tuberculosis.  VA has obtained the 
records identified.  The veteran has been afforded more than 
one VA examination regarding his current claim.  The 
communications noted above have provided him with a general 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Since all evidence identified has 
been obtained, more specific notice to the veteran of his and 
VA's respective responsibilities in procuring evidence would 
serve no useful purpose.  No further assistance to the 
veteran in the development of evidence is required.  He is 
not prejudiced by the Board's addressing the claim based on 
the current record.

II.  Laws and Regulations

A final prior denied claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to such claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (effective for claims to reopen 
filed prior to August 29, 2001).  

In petitions to reopen previously denied claims filed prior to 
August 29, 2001, new and material evidence is defined by 
regulation as evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 have now been amended.  
However, application of the changes in § 3.156 is limited to 
claims to reopen received on or after August 29, 2001.  Since 
the veteran's claim to reopen was received prior to August 29, 
2001, the new 38 C.F.R. § 3.156 provisions do not apply in 
this case. 

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence submitted 
since the last final denial of a claim.  Evans v. Brown, 9 
Vet. App 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for active tuberculosis may be granted on 
a presumptive basis if such disability is manifested to a 
compensable degree within three years following the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

III.  Factual Background and Analysis

Service medical records contain evidence of positive 
responses to tuberculin purified protein derivative (PPD) 
tests on more than one occasion.  A January 1981 health 
record shows a diagnosis of PPD converter in July 1980 with 
no active disease.  A January 1981 chest X-ray was normal.  
The report of examination in conjunction with the veteran's 
service separation in February 1981 shows that PPD conversion 
was noted in March 1980.  The examiner doubted there was 
adequate compliance with isoniazid prophylaxis treatment.  
Tuberculosis was not diagnosed at the time of the February 
1981 examination.  

A February 1981 VA Medical Certificate notes that the veteran 
gave a history of tuberculosis on service separation.  He 
added that he had been given medications but could not recall 
what type they were and added that they were almost all gone.  
A March 1981 VA progress note shows that the veteran had been 
non-compliant with INH (isoniazid) therapy in the past year.  

The veteran failed to report for VA examinations scheduled in 
June and December 1990.  

In April 1993, the Board denied service connection for 
tuberculosis (TB), finding that "tuberculosis as a disease 
entity was not demonstrated in the veteran's case."  
Essentially, the Board determined that the veteran had been 
exposed to TB, but had never developed active disease, and 
did not have current tuberculosis disability.  The veteran 
was notified of this decision and of his procedural and 
appellate rights. That decision is final.  38 U.S.C.A. 
§ 7104.

Evidence received since the April 1993 Board decision, which 
was not of record in April 1993, includes VA medical records 
(and examination reports) and the transcript of a hearing 
before a RO hearing officer.  VA medical records received 
include a March 1982 progress note which indicates that the 
veteran sought follow-up treatment for tuberculosis.  It was 
noted that he was not taking medication at the time, and the 
assessment was "tuberculosis ??".  An October 1996 Medical 
Certificate reflects that the veteran had a history of TB in 
1980, treated for a year. A chest X-ray was negative.  
Bronchitis was diagnosed.

On July 1997 examination the examiner opined that the veteran 
complained he had the same symptoms as when he had TB.  
Testing was ordered.  A chest X-ray showed no evidence of 
tuberculosis. 

At his November 1997 hearing at the RO the veteran testified 
that he did not have tuberculosis prior to his service 
entrance and that he was diagnosed with tuberculosis 
"symptoms" during his period of service.  He added that he 
was treated at several VA outpatient facilities for 
tuberculosis after his service separation, beginning in 1981.  
The veteran added that while on active duty he was given a 
definitive diagnosis of tuberculosis.  He also mentioned that 
he had an upcoming appointment on December 15th [1997] 
relating to his claimed disorder.  

A November 1997 progress note includes an assessment of 
tuberculosis "by hx [history] (remote)."  An outpatient 
treatment note, dated December 15, 1997, shows that the 
veteran was being seen on an initial visit.  Tuberculosis was 
not diagnosed in the course of this treatment visit.  

On VA examination in August 1998 the examiner reported that, 
by history, the veteran had tuberculosis which was treated in 
the early 1980's and that there seemed to be no residual lung 
impairment and no objective findings of impairment of his 
pulmonary status.  

On VA examination in January 2001, the examiner gave a 
history of being exposed to a fellow crew member on his ship 
who had pulmonary tuberculosis.  The examiner, reviewed the 
record, examined the veteran, and opined that it was more 
than likely that the veteran was exposed to tuberculosis in 
1980 and then was non-compliant with isoniazid treatment.  
The examiner noted that it was questionable whether the 
veteran ever later developed tuberculosis.  The examiner also 
noted that a granuloma was suspicious, and that the veteran 
may have suffered through tuberculosis but survived.  Either 
way, there did not appear to be chronic scarring of the 
lungs.  Follow-up pulmonary function studies in January 2001 
included a diagnosis of evidence of early small airway 
disease.  

After reviewing the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for PTB.  
The April 1993 Board decision denied service connection for 
TB on the basis that such disease was not shown.  The 
additional evidence received since then does not tend to show 
otherwise.  While it notes a history of TB exposure (and 
cumulative reports by the veteran that he had TB), it does 
not show active TB in service, during the three year 
postservice presumptive period, or at any time since, and 
does not show current post TB disability, e.g., scarring.  
The record is still devoid of any medical opinion, either 
private or VA, that indicates the veteran has active TB or TB 
residual disability, or (other than by his provided history) 
that he ever had TB.  While the appellant is competent to 
allege that he has a disorder manifested by tuberculosis, as 
a layperson he is not qualified to offer a medical opinion as 
to the diagnosis and etiology of current disability.  See 
Espiritu, supra.  Hence, the additional evidence received is 
not probative of this threshold matter, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim, and is not material.  38 C.F.R. 
§ 3.156(a).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for PTB is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

